DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: 
In Claim 1, line 27, “the first content tag” was probably meant to be the first content item tag. The same objection is made for Claims 8 and 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: 
line 21, recites the limitation “the second section” which lacks antecedent basis;
lines 24-25, recites the limitation “the plurality of content item tags” which lacks antecedent basis;
lines 27-28, recites the limitation “the first set of individuals” lacks antecedent basis.

Additionally, in Claim 2, lines 1-2, “the selecting of the plurality of content item tags” (emphasis added) lacks antecedent basis (is this meant to be the tagging?); and in line 3, “the first feature” lacks antecedent basis. The same rejections are made for Claims 9 and 16. Relevant dependent claims would also stand as being rejected.
Additionally in Claim 14, line 1, “the one or more processors” lacks antecedent basis.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 recites limitations that includes a “layout to be displayed on the display device” and first content item tags being associated with a “first set of individuals” but it is unclear in the claim how these first set of individuals would be targeted by content on the display device. (Is this based on prediction sets and probabilities associated with those first set of individuals?). The same rejection is made for independent Claims 8 and 15. The dependent claims are therefore also subsequently rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-4, 8-10, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 8-9, 14 and 19 of U.S. Patent No. 9,524,469. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the patented claims, to deduce the inventive concept and claims of the current application, and vice versa.
Claims 1-4, 6-10, 12-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4-6, 8-12 and 14 of U.S. Patent No. 9,996,800. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the patented claims, to deduce the inventive concept and claims of the current application, and vice versa.
Claims 1-2, 6-9, 12-13, 15-16 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 21, 23, 28-30 and 35-37 of copending Application No. 15/594,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the reference application claims, to deduce the inventive concept and claims of the current application, and vice versa.

Claims 1-3, 8-10 and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-2, 8-9 and 15-16 of copending Application No. 17/180,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the reference application claims, to deduce the inventive concept and claims of the current application, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-8, 12-15, 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Manouchehri, US 2014/0244388 A1.

Regarding Claim 1, Manouchehri teaches:
A method of configuring a plurality of display devices communicatively coupled to a distributed communication network, the method comprising: determining a location of a display device of the plurality of display devices using a location sensor communicatively coupled to the distributed communication network (paragraph 78: multiple computers/display devices distributed across multiple sites and interconnected by a communication network);
filtering data on the distributed communication network for content resources that match one or more search terms (see Abstract, Claim 1 and paragraph 4);
generating a feed based on the filtering, wherein the feed includes the content resources that match the search terms (see Abstract, Claim 1 and paragraph 4);
associating a content resource tag with each content resource, the content resource tag describing the content resource (see Abstract, Claim 1 and paragraph 4);
associating, using a display manager over the distributed communication network, the feed with a first section of a layout of the display device of the plurality of the display devices, wherein the display manager uses the location determined by the location sensor to determine the display device among the plurality of the display devices (see Abstract, Claim 1 and paragraph 4);
providing the layout to be displayed on the display device (see Abstract, Claim 1 and paragraph 4);
providing the content resources from the feed to be displayed in the first section of the layout, wherein each content resource is displayed in the layout for a predetermined amount of time (see paragraph 4 and Claim 1);
determining that one of the content resources currently displayed in the first section of the layout is associated with a content resource tag (see Abstract, Claim 1 and paragraph 4);
providing an image to be displayed in the second section of the layout based on the determining, wherein the image is displayed simultaneously with the content resource in the first section (see Abstract, Claim 1 and paragraph 4);
tagging a plurality of content items with one or more of the plurality of content item tags (paragraphs 26-27: tagging content);
identifying a first content item of the plurality of content items, the first content item being associated with a first content item tag, the first content tag being associated with the first set of individuals (paragraphs 26-29: identifying content to be tagged);
selecting a second content item based on the first content item tag (paragraphs 26-29: identifying content to be tagged); 
transmitting, to the display device, the first and second content item, the display layout, and a display time, wherein the display device is configured to display the fist and the second content items using the display layout, the second content item being displayed for the display time (Claim 1;paragraphs 4, 60: each content displayed for a predetermined amount of time).

Regarding Claim 6, Manouchehri further teaches:
The method of claim 1, wherein the tagging of the plurality of content items with the one or more of the plurality of content item tags comprises tagging of the plurality of content items based on text included in one of the content items (paragraph 27: tagging based on text).

Regarding Claim 7, Manouchehri further teaches:
The method of claim 1, wherein the tagging of the plurality of content items with the one or more of the plurality of content item tags comprises tagging of the plurality of content items based on an image included in one of the content items (paragraph 29: tagging based on image).

Claims 8 and 15 are similar to Claim 1 and are rejected under the same rationale as stated above for that claim.
Claims 12-13 are similar to Claims 6-7 and are rejected under the same rationale as stated above for those claims.
Claim 20 is similar to Claim 6 and is rejected under the same rationale as stated above for that claim.

Regarding Claim 14, Manouchehri further teaches:
The system of claim 8, wherein the one or more processors are further adapted to: determine that a plurality of new content items have been added to the plurality of content items; select an additional content item from the plurality of new content items based on the first content item tag (Claim 5; paragraphs 42-44: new/additional advertising content being defined, selected and tagged);
modify the display layout to include the additional content item (Claim 5; paragraph 55: update display based on new/additional content); 
and transmit, to the display device, the additional content item, the modified display layout, and a second display time, wherein, the display device is further configured to display the additional content item using the modified display layout, the additional content item being displayed for the second display time (Claim 1 and Claim 5: displaying new/additional content that would be based on a predetermined amount of time).

Examiner’s note: If not for their dependency, Claims 4 and 18 would have been similarly rejected as Claim 14 above.
Examiner’s note: If not for their dependency, Claims 5, 11 and 19 would have been rejected with the additional art of Looney, US 2006/0074769 A1, see paragraphs 68, 70-71, 75, for displaying information to individuals based on sensors that can be hardware/chip based.

s 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the pertinent and relevant prior art relating to this application where for example Looney, US 2006/0074769 A1, teaches a personalized marketing architecture that uses real-time data and explicit customer input to augment marketing segmentation, analysis and video advertisement delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVE MISIR/Primary Examiner, Art Unit 2122